DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 10, 11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim Sang Yoon (KR 20180007975; Filing date of 7/15/16).
Regarding claims 1 and 14, the Lim reference discloses a device (see Figure 1) for filling cartridges (18) in a writing implement (see para. [0005]), the device a first connector (defined where tube 12 connects to the Red, Green and Blue (RGB) reservoirs 11), a second connector (defined where pipe 12 connects to reservoirs 11) a metering system (i.e., syringe; para. [0014]) for metering inks and a filling system (nozzle 13) for filling a cartridge (18), wherein: the first  connector configured to connect a first reservoir (11) containing a first ink (RGB ink) to the cartridge, the second connector is configured to connect a second reservoir (11) containing a second ink (RGB ink) to the cartridge, the metering system (syringe) is configured to draw the first ink from the first reservoir, the metering system is configured to draw the second ink from the second reservoir, and the filling system is configured to fill the cartridge with the first ink and the second ink (see para. [0007]).
	
Regarding claim 2, wherein the metering system comprises a first metering element (syringe) for the first ink reservoir (11) and a second metering element (syringe) for the second ink reservoir (11).  Each pipe (12) has a syringe for metering the amount of ink from each reservoir (11).

Regarding claim 5, wherein the device comprises three connectors (see Figure 1 showing pipe 12 being connected to the three reservoirs (11; RGB)).  See Annotated Figure.

    PNG
    media_image1.png
    405
    623
    media_image1.png
    Greyscale

Regarding claim 8, Tamai reference further comprises a plurality of ink reservoirs (11; Red, Green, Blue), a first ink reservoir (11; Red) being connected to the first connector (see annotated Figure) and the second reservoir (11; Green) being connected to the second connector (see annotated Figure) of the device.

Regarding claim 10, the Lim reference further comprises wherein the first ink has a first color and the second ink has a second color.

Regarding claim 11, the method would be inherent during normal use and operation of the device.

Regarding claim 15, wherein the metering system comprises one metering element (syringe, which inherently comprises a piston) for each ink reservoir (11).

Regarding claim 16, the Lim reference further comprises the writing implement (see para. [0005]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (discussed supra).
Regarding claims 9 and 13, the Lim reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose the cartridge having a volume greater than or equal to 0.50 mL, preferably greater than or equal to 0.75 mL and less than or equal to 5 mL, preferably less than or equal to 3 mL. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume greater than or equal to 0.50 mL, preferably greater than or equal to 0.75 mL and less than or equal to 5 mL, preferably less than or equal to 3 mL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105

Regarding claim 18, the Lim reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose the first and second inks comprising a dye and solvent and having viscosities close to 1 mPAs. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have first and second inks comprising a dye and solvent having viscosities close to 1 mPAs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105
Further, this limitation would be inherent and/or the device is capable of dispensing a dye and a solvent and have viscosities close to 1 mPAs (millipascal second).
	Moreover, claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  MPEP 2115 Material or Article worked upon by apparatus [R-07.2015].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (discussed supra) in view of Bartholomew et al. (2006/0283521).
Regarding claim 19, the Lim reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose transmitting a mechanical vibration to the cartridge.  However, the Bartholomew et al. reference discloses another receptacle filling device having a vibrator or shaker (118) to assure uniform mixing and dispersion of the ingredients (see Paragraph [0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Lim device to have a vibrator or shaker as, for example, taught by the Bartholomew et al. reference in order to assure mixing and dispersion of the ingredients.

Claim(s) 12, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (discussed supra) in view of Lo et al. (2006/0283521).
Regarding claims 12, 22 and 23, the Lim reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose capping the cartridge prior to storing.  The Lo et al. reference discloses another ink cartridge filling device having a cartridge that is capped and stored when not in use to substantially seal the cartridge from contaminants and drying (see col. 1, lines 40-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to employ a cap on the Lim cartridge (if not already) as, for example, taught by the Lo et al. reference in order to substantially seal the cartridge from contaminants and drying when not being used and stored.

Allowable Subject Matter
Claims 3, 6, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753